IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-533-CV 


BEE CAVE CROSSROADS, LTD., A TEXAS LIMITED

PARTNERSHIP, AND WALTER R. CARRINGTON,

	APPELLANTS

vs.



DWYER-SANDERS GROUP PARTNERS, A TEXAS GENERAL PARTNERSHIP,


	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 92-00495, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on October 28, 1992.  Appellants have not
filed a statement of facts.  Accordingly, appellants' brief was due thirty days after the filing of the
transcript, on November 30, 1992.  See Tex. R. App. P. 5(a).  Appellants have not filed their
brief.  Moreover, appellants have not filed a motion for extension of time showing a reasonable
explanation for their omission.  See Tex. R. App. P. 74(n).  Accordingly, we dismiss this appeal
for want of prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ
dism'd w.o.j.).

[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:  January 20, 1993
[Do Not Publish]